Citation Nr: 0008860	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Whether the serviceman's death was incurred in the line of 
duty for the purpose of establishing entitlement to 
dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The deceased serviceman was on active duty from July 1974 
until his death in October 1991.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an Administrative decision of October 
1992 by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Albuquerque, New Mexico, which held 
that the appellant was not entitled to DIC because the 
serviceman's death did not occur in line of duty.  Pursuant 
to the appellant's relocation, the claims file was 
subsequently transferred to the RO in Phoenix, Arizona.

This case was previously before the Board in April 1996 and 
August 1997, at which time it was remanded for additional 
development, primarily to obtain all possible service medical 
records pertaining to the serviceman.  The claim is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the serviceman 
intentionally inhaled butane on October [redacted], 1991, to 
experience or enjoy its intoxicating effects; he died on that 
day as a result thereof.

2.  The autopsy report listed the cause of the serviceman's 
death as asphyxia due to butane inhalation; the manner of 
death was listed as "accident."

3.  Military investigation into the circumstances surrounding 
the serviceman's death resulted in a conclusion that his 
death was due to his own willful misconduct and was not in 
the line of duty.

4.  No competent evidence is of record which supports the 
appellant's assertions that the serviceman suffered from 
mental unsoundness or that he intended to commit suicide on 
October [redacted], 1991.


CONCLUSIONS OF LAW

1.  The serviceman's death in October 1991 was the result of 
his own willful misconduct; and was not in the line of duty.  
38 U.S.C.A. § 105 (West 1991); 38 C.F.R. §§ 3.1(m) and (n), 
3.301 (1999).

2.  The appellant is not entitled to DIC as the serviceman's 
death was not incurred in the line of duty.  38 U.S.C.A. §§ 
1310, 1318 (West 1991); 38 C.F.R. §§ 3.1(n) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  At the time of his death, the serviceman was 
serving at an Air Force Base in Germany, where he worked in 
an aircraft battle damage repair training facility.  The 
record indicates that the serviceman was last seen alive on 
October [redacted], 1991, at an on-base "hail and farewell" party.  
The evidence reflects that after the farewell function, the 
serviceman returned to his on-base office.  At approximately 
10:45 p.m., the serviceman was found at his desk with no 
visible signs of life.  An ambulance was called and efforts 
were made to resuscitate the serviceman, but he was declared 
dead on arrival at a local hospital.  A toxicology report 
confirmed that ethanol, butane, iso-butane, and propane were 
present in the serviceman's tissues, and were in 
concentrations consistent with a finding that his death was 
caused by asphyxiation as a result of oxygen displacement 
from breathing butane.  

Several reports of investigation into line of duty and 
misconduct status are of record, which indicate that the 
serviceman's death was due to asphyxia by self-administered 
butane inhalation.  A search of the serviceman's desk, the 
scene of his death, revealed a half-empty canister of 
pressurized butane, two rubber balloons, and a knapsack 
containing two more canisters of butane.  One of the butane 
canisters had a washer/grommet attached, which led 
investigators to hypothesize that the serviceman died as a 
result of an accidental overdose of inhaled butane.  All 
investigative reports of record concluded that the 
serviceman's death did not occur in the line of duty as it 
was due to his own misconduct.  An investigative report dated 
in May 1992 concluded that the proximate cause of the 
serviceman's death was intentional misconduct and willful 
neglect.

A full autopsy was performed on October 28, 1991, (with 
results reflected in DD Form 2064 (Certificate of Death 
(Overseas)), which noted significant pathological diagnoses 
of cardiomegaly; moderate two vessel coronary atherosclerosis 
with 50 percent stenosis of the left anterior descending 
coronary artery and 75 percent stenosis of the right coronary 
artery, with fresh hemorrhage into atherosclerotic plaque; 
and hemorrhage and congestion of the lungs.

Toxicological examination performed at the autopsy yielded 
the following conclusions:

1)  The tissue concentrations of propane, iso-butane, 
and n-butane (toxicologically classified as simple 
asphyxiants) are consistent with a cause of death 
attributable to asphyxiation as a result of oxygen 
displacement from the breathing air by propane, iso-
butane, and n-butane.

2)  The serviceman was under the pharmacological actions 
of ethanol at the time of demise.

3)  Other toxicologically significant xenobiotics, if 
present, were not detected by the toxicological analyses 
performed on the submitted specimens.

The autopsy report listed cause of death as asphyxia due to 
butane inhalation.  The manner of death was listed as 
"accident."

The RO received the appellant's claim for DIC in February 
1992, claiming that the cause of her husband's death was due 
to service.  The RO attempted to obtain the serviceman's 
service medical records through the National Personnel 
Records Center (NPRC).  In July 1992, the NPRC responded by 
informing the RO that all available records had been 
forwarded, with the exception of the service medical records, 
as they were being used in the investigation surrounding the 
serviceman's death.

Of record is a June 1992 letter from one of the serviceman's 
commanding officers, requesting VA's "utmost consideration" 
in approving the appellant's claim for DIC.  The commanding 
officer noted that the serviceman was a well-respected, 
valuable asset to the Air Force as evidenced by his military 
record.  The commander stated that the serviceman's service 
was further accented by a posthumous promotion to the rank of 
Master Sergeant, "a right reserved for those individuals 
held in high regard."

In October 1992, the RO issued an administrative line of 
duty/willful misconduct determination, which noted that there 
was no evidence that the serviceman had intended to take his 
own life, and it was apparent he was trying to "achieve some 
form of high" by inhaling butane.  The administrative 
decision held that the appellant was precluded from 
entitlement to DIC, as "the death of [the serviceman] was 
due to his own willful misconduct and was not in the line of 
duty."  The appellant initiated an appeal of the line of 
duty/willful misconduct determination in November 1992.

Along with the substantive appeal (VA Form 9), the appellant 
submitted a letter wherein she outlined the serviceman's 
struggle with sobriety.  She stated that the serviceman had 
served in and was deeply affected by the Persian Gulf War, 
and contended that he acted distant, angry, and moody after 
returning from the Persian Gulf.  She also asserted that the 
serviceman was deeply affected by many stressors they both 
experienced during the first year of his tour of duty in 
Germany.  In sum, the appellant contends that the serviceman 
was not in his "right mind" when he drank at the "hail and 
farewell" party, and that he was "not in possession of his 
faculties" when he inhaled butane in October 1991. 

In an informal hearing presentation dated in March 1996, the 
appellant's representative stated that the autopsy findings 
showed that "[t]he history of the veteran at time of death 
was cardiomegaly, moderate two-vessel coronary 
atherosclerosis with stenosis of LAD 75 percent of RCA; 
hemorrhaging of lung when found dead."  The representative 
opined that "[t]his would indicate that the veteran had an 
extensive service medical record.  We note this record has 
not been associated with the [claims] file.  The current 
files are inadequate and incomplete."  The representative 
also contended that the RO's administrative finding that the 
veteran's death was not in line of duty due to willful 
misconduct was "totally contrary to military findings" 
which found that the veteran's death was accidental.  The 
representative stated that the veteran did not intend to 
commit suicide, and that intent should be considered in 
determining whether willful misconduct occurred. 
Additionally, the representative stated that it was necessary 
to procure the veteran's service medical records because "we 
do not know what conditions the veteran may have had which 
would have accelerated an inadvertent death."

During review on appeal in April 1996, the Board noted the 
appellant's contention regarding her husband's state of mind 
at the time of his death.  In that regard, it was also noted 
that the service records associated with the claims file were 
limited to the reports outlining the investigation into the 
serviceman's death.  Thus, the Board remanded the appellant's 
case in April 1996 with the directive to secure of all the 
serviceman's service medical records though official 
channels.  Pursuant to the Board's remand, the RO sought to 
obtain all the serviceman's service medical records through 
the NPRC.  In July 1997, the NPRC sent the RO copies of the 
reports pertaining to the investigation into the serviceman's 
death, and informed that the service medical records were not 
on file.

The appellant's claim was also before the Board in August 
1997.  At that time it was held that, because of the 
appellant's claim that her deceased husband had not been in 
his "right mind" at the time of his death, the case should 
be further developed in order to determine whether the 
serviceman had an emotional problem at the time of his death.  
Thus, the Board remanded the claim in August 1997 in order to 
have additional attempts made toward obtaining service 
medical records.  

The RO again requested the serviceman's service medical 
records from the NPRC.  In February 1998, the NPRC informed 
that all available medical records had already been forwarded 
to the RO.

In July 1999, the RO issued a supplemental statement of the 
case which held that the serviceman was not considered to 
have been insane for VA purposes at the time of his death.  
The RO noted that all the serviceman's service medical 
records were not available for review and that the insanity 
determination would be reconsidered if said records were 
located at a later date.  The appellant was informed that if 
any additional service records were considered, and resulted 
in a different decision, said decision would be effective as 
of the date of the appellant's original claim.


Legal Criteria.  DIC may be awarded to a surviving spouse 
upon the service-connected death of the veteran, with service 
connection determined according to the standards applicable 
to disability compensation.  38 U.S.C.A. §§ 1310, 1318; 
38 C.F.R. § 3.5(a).

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The term "service connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in the line of duty in the active 
military, naval or air service.  38 U.S.C.A. § 101(16).

For purposes of entitlement to DIC, a veteran includes a 
person who died in active service and whose death was not due 
to willful misconduct.  Generally, direct service connection 
may be granted only when a disability was incurred in or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.301(a).  
"In line of duty" means an injury or disease incurred or 
aggravated during active service unless the result of the 
veteran's own misconduct. 38 C.F.R. § 3.1 (m).

A disability or cause of death incurred during active duty 
will be deemed to have been incurred in "line of duty" and 
not the result of the veteran's own misconduct when the 
person on whose account benefits are claimed was, at the time 
the injury was suffered or death incurred, in active 
military, naval, or air service, whether on active duty or on 
authorized leave, unless such injury or disease was a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  
A service department finding that injury, disease or death 
occurred in line of duty will be binding of VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease, or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(n).  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of the probable consequences.  
See 38 C.F.R. § 3.1(n)(1).  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease, or death.  38 C.F.R. § 3.1(n)(3).  

Where drugs are used to enjoy or experience their effects, 
and the effects result proximately and immediately in 
disability or death, such disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  38 C.F.R. § 3.301(d).  Drug abuse means the use 
of illegal drugs, the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  Id.

Analysis.  As a preliminary matter, the Board notes that many 
of the serviceman's service medical records are unavailable.  
The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing a claim.  
This duty includes the search for alternate medical records, 
as well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Here, the evidence reflects that the RO pursued the 
serviceman's service medical records through the NPRC on more 
than one occasion.  The Board is satisfied that the RO has 
attempted to locate all additional pertinent evidence 
regarding the serviceman's military service.  The RO has been 
informed by the NPRC that the only records available have 
been forwarded to the RO.

In this particular case, the record is clear in reflecting 
that the serviceman's death in October 1991 was the result of 
asphyxiation due to the inhalation of butane while he was on 
active duty.  As set forth above, VA regulations provide 
that, where drugs are used to enjoy or experience their 
effects, and the effects result proximately and immediately 
in disability or death, such disability or death will be 
considered the result of the person's willful misconduct.  
The facts of the instant case demonstrate that the serviceman 
was seated at this desk and inhaling butane from balloons 
when he died from asphyxiation.  The evidence as set forth in 
the autopsy report and other findings of the military 
investigation has clearly demonstrated that the serviceman's 
intentional inhalation of butane was self-administered, and 
that the resulting asphyxiation was accidental.  As such, the 
Board concludes that in October 1991, the serviceman inhaled 
butane in order to enjoy or experience its effects, and the 
effect resulted proximately and immediately in his death by 
asphyxiation.  Thus, the serviceman's behavior at the time of 
his death constituted willful misconduct.  See 38 C.F.R. 
§ 3.101(c)(3).  Accordingly, the Board holds that the 
serviceman was not serving in line of duty at the time of his 
death.  See 38 C.F.R. § 3.101(d).

The Board has carefully considered the appellant's claim that 
her husband was not in his "right mind" or "not in 
possession of his faculties" when he inhaled butane in 
October 1991.  However, this assertion is not supported by 
any competent evidence.  The statement from the commanding 
officer contains no support for such a claim in that it 
simply noted that her husband had been well respected and a 
valuable asset.  The record contains no medical evidence 
which would support such an assertion.  The findings made by 
the service department officials who investigated the 
serviceman's death as well as the toxicological report are of 
great probative value and far outweigh the appellant's 
assertions made in her own behalf.  No evidence has been 
submitted to rebut the conclusion that the veteran's death 
resulted from anything other than an accidental overdose of 
inhaled butane.  Although the Board is most sympathetic to 
the appellant's situation, the governing law dictates that 
death benefits are not payable when a serviceman's death 
results from his use of drugs to enjoy or experience their 
effects.  Such death is considered the result of the person's 
willful misconduct.  Based on the findings above, such is the 
case in this instance.  Accordingly, the Board finds that the 
veteran's death was the result of his own willful misconduct 
and, accordingly, not in the line of duty.


ORDER

Inasmuch as the veteran's death was the result of his own 
willful misconduct, the appeal for entitlement to DIC is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals
